Citation Nr: 0911565	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic disability 
exhibited by headaches as secondary to service-connected 
residuals of closed head trauma with cervical and dorsal 
strain. 


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to May 
1989.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2003 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

In June 2008, Board remanded the issue of entitlement to 
service connection for a chronic disability exhibited by 
headaches to the RO for further development.  Following 
readjudication by the RO, the decision remained unfavorable 
for the Veteran.  Thus, the claim has returned to the Board 
for appellate review. 


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that a chronic disability exhibited by headaches is 
proximately due to, or aggravated by service-connected 
residuals of closed head trauma with cervical and dorsal 
strain.


CONCLUSION OF LAW

A chronic disability exhibited by headaches is not 
proximately due to, or the result of service-connected 
residuals of closed head trauma with cervical and dorsal 
strain.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated July 2006 and January 2007, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 	
§ 5103 (a) (West 2002) and 38 C.F.R. § 3.159 (b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate her claim.  She was 
notified of the information and evidence that VA would seek 
to provide and the information and evidence that she was 
expected to provide.  The January 2007 notice informed the 
Veteran of the process by which disability ratings and 
effective dates are assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

These notices were delivered after the initial denial of the 
claims.  The AOJ subsequently readjudicated the claims based 
on all the evidence of record and issued a supplemental 
statement of the case (SSOC) in the September 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claims, and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment  records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with her claim.

Secondary Service Connection

The Veteran seeks service connection for a chronic disability 
exhibited by headaches, which she contends is secondary to 
her service-connected residuals of closed head trauma with 
cervical and dorsal strain.  She alleges that she suffers 
from headaches as a result of being  struck by a 150 pound 
bag aboard ship.  At the time she was diagnosed with post-
concussion syndrome.  Secondary service connection may be 
granted for disability that is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  The evidence must show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran's service treatment records have been reviewed.  
Her records confirm that in April 1985 she was struck by in 
her neck and back.  She reportedly lost consciousness, and 
does not remember the actual incident.  Initially she 
complained of headaches with no relief from Tylenol or 
Motrin.  She was diagnosed with post-concussion syndrome, and 
cervical and dorsal strain.  She reported her headaches as 
improved, and she was restored to full duty the following 
month.  No other in-service treatment is noted due to her 
headache complaints, including her re-enlistment examination 
in March 1988.  

The Veteran's post-service treatment records reflect the 
first complaints of frontal headaches in April 1991.  The 
Veteran described daily headaches for the past few weeks, 
which radiated to the back of her head.  She was diagnosed 
with probable migraine syndrome.  An August 2003 VA spine 
examination noted the Veteran's complaints of neck pain and 
headaches since the inservice injury.  VA treatment notes in 
March and June 2004 reflect impressions of headaches 
triggered by neck pain.  

The Veteran was afforded a VA examination in August 2008.  
The examiner reviewed the entire claims file including the 
Veteran's service treatment records and private treatment 
records.  The examiner noted the injury occurred in April 
1985 and that the Veteran was first seen in 1991 for probable 
migraine syndrome.  Prior to that time, the Veteran had not 
reported headaches when seeking treatment for her service-
connected disabilities.  During VA examination, the Veteran 
described the headaches as occurring 3 to 4 times per month, 
lasting up to 5 days.  She said the headaches were not as 
severe after the accident, but became progressively worse in 
1987 or 1988, causing some nausea and light sensitivity.  The 
examiner's impression was also migraine headaches.       

The examiner concluded that the Veteran's headaches were not 
related to her military service.  Since the Veteran described 
the late onset, the examiner felt the headaches are not 
associated with the original trauma.  The examiner's 
rationale also included a post-traumatic headaches study, 
where the author reasoned that post-traumatic headaches 
usually occur within hours or days of the trauma, not years 
later as in the case of the Veteran.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

The 2003 VA spine examination report noted the Veteran's 
history of headaches since the neck and back injury in 
service but did not comment on it.  The 2004 VA treatment 
notes reflect that headaches were triggered by neck pain, but 
do not offer reasons for the impressions.  The VA examiner 
reviewed the entire claims file and included a synopsis of 
the veteran's medical history.  She noted the inconsistency 
in the Veteran's reported history of the onset of the 
headaches.  It was concluded that the subsequent onset of 
headaches after trauma was not related to the trauma and the 
opinion was based in part on a review of medical literature.  
The VA opinion is factually accurate, fully articulated, and 
contains sound reasoning; it is clearly more probative than 
the other evidence of record.  Therefore, the VA opinion is 
afforded significant probative value.  

Lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds 
that the reported history of continued symptoms since active 
service is inconsistent with the remaining evidence of 
record, including some of the Veteran's own statements.  In 
1991, the headaches were described as being of recent onset.  
Moreover, the VA examiner who had an opportunity to consider 
the Veteran's history of headaches and review the clinical 
record concluded that the headaches were unrelated to 
service.  

While the Veteran is competent to describe what she observes, 
she, as a layperson, is not competent to diagnose any medical 
disability or render an opinion as to the cause or etiology 
of any current disability (i.e. that the current headaches 
are related to service or a service-connected disability) 
because she has not been shown to have the requisite medical 
expertise.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The Board concludes that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
disability manifested by headaches, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  Thus, the claim must be denied.


ORDER

Service connection for a chronic disability exhibited by 
headaches is denied.  


___________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


